Exhibit 10.05

AMBAC FINANCIAL GROUP, INC.

2010 DIRECTORS’ COMPENSATION TABLE

EFFECTIVE AS OF MARCH 15, 2010

 

TYPE OF FEE

   AMOUNT    

MANNER OF PAYMENT

Annual Fees/Awards     

•       Annual fee for serving as a director of Ambac Financial Group, Inc.

   $ 90,000 *    Payable monthly in arrears in cash

•       Annual fee for serving as a director of Ambac Assurance Corporation

     None     

•       Annual fee for chairing the Audit and Risk Assessment Committee of Ambac
Financial Group, Inc.

   $ 20,000      Payable monthly in arrears in cash

•       Annual fee for chairing the Compensation Committee or Governance
Committee of Ambac Financial Group, Inc.

   $ 10,000      Payable monthly in arrears in cash

•       Annual fee for serving as Presiding Director of Ambac Financial Group,
Inc.

   $ 75,000      Payable monthly in arrears in cash Meeting Fees     

•       Annual or special meeting of Ambac Financial Group, Inc. stockholders

   $ 2,500      Payable monthly in arrears in cash

•       Ambac Financial Group, Inc. Board meeting

   $ 2,500      Payable monthly in arrears in cash

•       Ambac Assurance Corporation Board meeting

   $ 2,500      Payable monthly in arrears in cash

•       Standing or special committee meeting held in conjunction with a
stockholder or board meeting

   $ 1,500      Payable monthly in arrears in cash

•       Standing or special committee meeting not held in conjunction with a
stockholder or board meeting

   $ 1,500      Payable monthly in arrears in cash Travel and Related Expenses
    

•       Travel and related expenses incurred in attending a stockholder, board
or committee meeting

    
 
  100% of
expenses
incurred   
  
     Payable in cash promptly upon submission of receipts to the Ambac Financial
Group, Inc.

 

* The cash portion of the annual fee is prorated to reflect service on the Board
of less than one full year prior to the relevant annual meeting of stockholders.



--------------------------------------------------------------------------------

AMBAC FINANCIAL GROUP, INC.

2010 DIRECTORS’ COMPENSATION TABLE

EFFECTIVE AS OF MARCH 15, 2010

(CONTINUED PAGE 2 OF 2)

 

 

OTHER BENEFITS

  

DESCRIPTION

•       Deferred compensation

   Under the Deferred Compensation Plan for Outside Directors and Eligible
Senior Officers, non-employee directors may elect to defer all or part of their
director compensation (including both annual and meeting fees) that is paid in
cash

•       Health and welfare

   Each non-employee director is permitted to enroll (without paying any
premium) in the Ambac Financial Group, Inc. medical and dental plan and is
eligible to receive a $50,000 term life insurance policy (without paying any
premium)